Judge J. JONES
concurring in part and dissenting in part.
1 52 I concur in the conclusions reached by the majority on the merits of the issues presented in this interlocutory appeal. I also concur in the reasoning employed by the majority to reach those conclusions, except that I think it unnecessary to rely on the statements of legislative sponsors and committee witnesses in construing the CDARA.
{58 I respectfully dissent, however, from the decision to accept this interlocutory appeal under C.A.R. 4.2. That rule allows the Court of Appeals to accept an appeal of an interlocutory order in a civil action, in its discretion. CAR. 4.2(a) One express requirement to accepting a petition requesting interlocutory appeal is that "immediate review may promote a more orderly disposition or establish a final disposition of the litigation. ..." CAR. 4.2(b)(1).
[ 54 Here, the plaintiff, the HOA, asserted claims against four defendants, one of which is Shaw. Shaw then asserted third-party claims against twelve third-party defendants, including subcontractors. All of Shaw's third-party claims are expressly contingent upon it being found liable to the HOA. Thus, a judgment in Shaw's favor on the HOA's claims against it will moot all of Shaw's third-party claims. And any decision we render on the third-party claims will not affect the HOA's claims against any defendant, including Shaw, either in terms of the merits or discovery.
T55 Federal courts applying the federal counterpart to CAR. 42, 28 U.S.C. § 1292(b), have held that an interlocutory appeal should not be accepted where the claim at issue is a third-party claim which could be rendered moot by the resolution of other claims. Seq, eg., Allegheny Airlines, Inc. v. LeMay, 448 F.2d 1841, 1342-43 (7th Cir.1971). Similarly, the federal courts have uniformly rejected certification under Fed. R.Civ.P. 54(b) of orders dismissing contingent third-party claims. See, eg., Interstate Power Co. v. Kansas City Power & Light Co., 992 F.2d 804, 807-08 (8th Cir.1998); Corrosioneering, Inc. v. Thyssen Envtl. Sys., Inc., 807 F.2d 1279, 1284 (6th Cir.1986); U.S. Fire Ins. Co. v. Smith Barney, Harris Upham & Co., Inc., 724 F.2d 650, 652 (8th Cir.1988); Allegheny Airlines, 448 F.2d at 1342-43; Panichella v. Penm. R.R. Co., 252 F.2d 452, 455 (3d Cir.1958); see also Factory Mutual Ins. Co. v. Bobst Group USA, Inc., 392 F.3d 922, 924 (7th Cir.2004) (contingent counterclaim); United Bank of Kuwait PLC v. Enventure Energy Enhanced Oil Recovery Assocs., 768 F.Supp. 729, 731 (S.D.N.Y.1990) (one of several contingent claims).
156 These courts reason that where a contingent claim could be rendered moot by a decision on another claim, hearing an interlocutory appeal of a dismissal of the contingent claim is an inefficient use of judicial resources-that is, immediate review would not materially advance the ultimate resolution of the action.1 The marginal utility, if any, of resolving the contingent claim in an interlocutory appeal is simply outweighed by the strong judicial interest in avoiding piecemeal appeals.
" 57 I do not perceive any significant benefit to hearing an interlocutory appeal of the *157dismissal of the contingent third-party claims at issue. In my view, our decision will not promote a more orderly disposition of the case, and obviously will not establish a final disposition of the litigation.2
4 58 The majority concludes that a decision may promote a more orderly disposition of the case because it may promote a settlement and avoids a risk of inconsistent verdicts. I am not persuaded. The majority's settlement justification is pure speculation, and I am not at all sure that accepting or deciding an appeal out of a desire to promote settlement is a proper role of this court. The concern over potentially inconsistent verdicts could be alleviated, to some extent and perhaps entirely, by Shaw designating subcontractors as nonparties at fault under section 18-21-111.5, C.R.8.2011. I also note that the possibility of inconsistent verdicts was present in each of the federal cases cited above, yet those courts concluded that the possible mootness of any contingent third-party claims (a possibility here that the majority does not even acknowledge) and the policy disfavoring piecemeal appeals nonetheless counseled against accepting interlocutory appeals of orders dismissing contingent third-party claims. I do not agree with the majority's apparent conclusion that C.A.R. 4.2 and the related statute were intended to substantially undermine the historically strong policy against piecemeal appeals.
159 Therefore, though I concur in the judgment, I respectfully dissent from the decision to accept the appeal under C.AR. 4.2.

. The majority dismisses my reliance on federal cases applying Fed.R.Civ.P. 54(b). But the reasoning employed by the courts in those cases exists apart from the rule. Whether the rule at issue is Fed.R.Civ.P. 54(b) or CAR. 4.2, the conclusions that accepting an interlocutory appeal of a dismissal of a contingent third-party claim is an inefficient use of judicial resources and will not materially advance the ultimate resolution of the case are equally applicable.


. It is also questionable whether an interlocutory appeal under C.A.R. 4.2 should be accepted where, as here, the effect of reversing the decision would be to add claims, and therefore complexity, to the litigation. See Orson, Inc. v. Miramax Film Corp., 867 F.Supp. 319, 322 (E.D.Pa.1994) (applying 28 U.S.C. § 1292(b)).